Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13, and 14 are rejected under 35 U.S.C. 102(b) as being anticipated by Nakamura et al. (7,595,492).
	Regarding claim 1, Nakamura discloses a scintillator comprising a garnet composition comprising Gd, Lu, Al and Ga, (Nakamura, Abstract, lines 5-7) wherein the ratio of (Gd, Lu):(Ga, Al) is greater than 3:5 (id., note “0<a≤0.15” indicates the claimed ratio is greater than 3:5), and the ratio of O(Ga,Al) is greater than 12:5 and less than or equal to 12.06:5 (this corresponds to a value of a in Nakamura of between 0 and .02489; this range falls entirely within the range disclosed in Nakamura of between 0 and 0.15 and is therefore anticipated thereby).
	Regarding claim 2, Nakamura further discloses the composition comprises between 0.5-45 weight percent Gd, 12-60 weight percent Lu, 1-20 weight percent Al, and 1-35 weight percent Ga. (Nakamura, Table 3)
	Regarding claim 3, Nakamura further discloses the composition further comprises O. (id.)
	Regarding claim 4, Nakamura further discloses the composition further comprises an activator. (Col. 6, Lines 8-9, “This fluorescent material contains cerium (Ce) as an activator.”; Col. 9 Lines 25 et seq. “This material is a fluorescent material with garnet structure containing cerium (Ce) as the activator”)
	Regarding claim 5, Nakamura further discloses the activator is Ce or Pr. (id.)
	Regarding claim 6, Nakamura further discloses Lu is present in amounts in the range of 1 mol% to 50 mol%. (Nakamura, Table 3.)
	Regarding claim 7, Nakamura further discloses Ga is present in amounts in the range of 1 mol% to 50 mol% (id.).
	Regarding claim 8, Nakamura further discloses the scintillator is transparent. (Nakamura, Col. 10, Lines 38 et seq., light generated within the crystal, not scattered therein, and reaching a photodetector indicates transparency at at least that wavelength)
	Regarding claim 9, Nakamura further discloses the scintillator is a single crystal, ceramic, or polycrystalline ceramic. (id.)
	Regarding claim 10, Nakamura further discloses the scintillator has a cubic crystal structure. (Nakamura, Table 4, any of examples 1-3 indicated as having cubic crystal structure)
	Regarding claim 13, Nakamura further discloses a detection system comprising: the scintillator of claim 1; and a detector assembly coupled to the scintillator to detect a light pulse luminescence from the scintillator as a measure of a scintillation event. (Nakamura, Col. 17, Lines 30 et seq.)
	Regarding claim 14, Nakamura further discloses a detection method comprising: providing the detection system of claim 13; and positioning the detection system such that a radiation source is within a field of view of the detection assembly so as to detect emissions from the source; and, measuring a scintillation event luminescence signal from the scintillator with the detection assembly. (Nakamura, Col. 18, Lines 10 et seq.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura.
	Regarding claim 12, the relative dimensions of the device are generally insufficient to distinguish the claimed invention from the prior art unless those dimensions provide some different functionality of the device.  See MPEP 2144.04(IV)(A).  

Response to Arguments
	Applicant’s arguments, dated 6/17/2022, have been fully considered but are unpersuasive.  Applicant argues that Nakamura does not teach the claimed ratio between oxygen and the (Ga, Al) component of the garnet structure.  This is in error because the variable a in Nakamura is both added to the (Gd, Lu) component and subtracted from the (Ga, Al) component, while the subscript on O remains as 12 in all cases.  Thus where the subscript on (Ga, Al) is 5-a, the resulting ratio for O: (Ga, Al) significantly overlaps the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884